Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2016

                                     No. 04-15-00692-CV

                                         John SHULL,
                                           Appellant

                                               v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15954
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       In response to Appellant John Shull’s repeated telephone calls and e-mails to the clerk of
this court and his then-pending motions, on May 20, 2016, we denied Appellant’s motion to
include in the appellate record documents he sent to this court by e-mail. We reminded
Appellant that the clerk of this court has already informed him of the methods for filing
documents, see TEX. R. APP. P. 9.2(c)(2), and for supplementing the appellate record, see id.
R. 34.5(c).
       On June 3, 2016, Appellant filed a motion for reconsideration of our May 20, 2016 order.
On June 8, 2016, we denied Appellant’s requests for, inter alia, this court to include in the
appellate record documents Appellant e-mailed to this court.
        On June 13, 2016, Appellant again e-mailed the clerk of this court seeking action by the
court. We remind Appellant that any documents Appellant sends to this court by e-mail will not
be filed, will not become part of the appellate record, and will not be considered by the court.
See Sadler v. Tex. Farm Bureau Mut. Ins. Companies, No. 04-12-00789-CV, 2013 WL 4736392,
at *4 (Tex. App.—San Antonio Sept. 4, 2013, no pet.) (mem. op.); see also Perry v. S.N., 973
S.W.2d 301, 303 (Tex. 1998) (“We may not consider factual assertions that appear solely in the
appellate briefs and not before the trial court.”); Sabine Offshore Serv., Inc. v. City of Port
Arthur, 595 S.W.2d 840, 841 (Tex. 1979) (“Affidavits outside the record cannot be considered
by the Court of Civil Appeals for any purpose other than determining its own jurisdiction.”).
        This court will no longer respond to any e-mail communications from Appellant. All
further correspondence must be by written motion or request filed with the clerk of the court.
See TEX. R. APP. P. 10.1.
        Any further request to supplement the appellate record must be directed to the trial court
clerk. See id. R. 34.5(c). The request must be specific: it should identify the document filed in
the trial court by its title and filing date. See id. R. 34.5(b)(2). This court will consider
documents properly included in the appellate record whether in original or supplemental records.
See TEX. R. APP. P. 34.5(c), 34.6(d).
       We respectfully remind Appellant that he must file his brief with this court not later than
June 30, 2016.
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file his brief as ordered, the court may dismiss this appeal
for want of prosecution without further notice. See id. R. 38.8(a)(1), 42.3(b).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court